Citation Nr: 1003447	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to February 
1958. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the 
Board in February 2009, at which time it was remanded for 
further development.  Such development has been completed and 
it is again before the Board for further appellate review.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
left shoulder disability, to include arthritis, was initially 
demonstrated years after service and has not been shown to be 
causally related to the Veteran's service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the Veteran in August 2004, April 
2005, January 2006, March 2006, November 2006, January 2007, 
and March 2009 that informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided with notice of the type of evidence necessary 
to establish a disability rating or effective date in the 
event of award of the benefit sought.  
        
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
some of the Veteran's service personnel records, outpatient 
treatment records, private clinicians' statements/opinions, 
and a VA examination report.    


The Board notes that the record does not contain the 
Veteran's service treatment records.  Requests were made to 
the National Personnel Records Center (NPRC) for the 
Veteran's service treatment records, but no records were on 
file as they were destroyed in a fire at the National 
Archives and Records Administration in July 1973.  He was 
asked to submit copies of any of these records that he had in 
his possession.  However, he did not have any to submit.  
Subsequently, in a February 2006 memorandum, the RO made a 
formal finding on the unavailability of the Veteran's service 
records.  The Board is mindful that, in a case such as this, 
where service records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
Veteran's service treatment records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The claims file also contains the Veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination in September 2004.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate for the issue decided on the merits 
herein, as it was based on a review of the Veteran's claims 
file, treatment records, and a physical examination.  The 
Board observes that the VA examiner did not provide an 
opinion with respect to the issue on appeal.  However, the 
Board finds that no VA opinion is necessary to satisfy the 
duty to assist in this case.  In this regard, under 38 
U.S.C.A. § 5103A(d)(2), VA must obtain a medical opinion when 
such is necessary to make a decision on a claim.  
Specifically, a VA opinion is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  In this 
case, as discussed in greater detail below, there is no 
indication that the Veteran's current left shoulder 
disability can be associated with an in-service event.  In 
such circumstances, there is no duty to obtain a medical 
opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence submitted 
by the veteran or on his behalf.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a left shoulder disability.  In order to establish service 
connection on a direct-incurrence basis, the Veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and the in-service injury or disease.  With respect to a 
current disability, the record reflects that since 1962, the 
Veteran has been diagnosed with, and treated for, a left 
shoulder disability that has been variously diagnosed as 
recurrent dislocation, degenerative changes, and/or 
glenohumeral arthritis.
 
In order to establish service connection on a presumptive 
basis, the Veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the Veteran's left shoulder arthritis was 
manifested to a compensable degree within one year of his 
separation from service.  In fact, the first clinical 
documentation of left shoulder arthritis was in 2004, which 
was almost 50 years after his 1958 discharge from service.  
Hence, the Board finds that the evidence of record does not 
establish that the Veteran is entitled to service connection 
on a presumptive basis for a left shoulder disability.

With respect to an in-service injury or disease, the Veteran 
contends that he had a left shoulder disability when he was 
drafted into the service in 1957, but that the examiner from 
his entrance examination could not pull his shoulder out of 
place and found that there was no reason why he could not be 
drafted into the service.  The Veteran further contends that 
he often dislocated his shoulder during basic training at Ft. 
Gordon, Georgia, that while he was in the field the medics 
would put his shoulder back in place, and that he had to go 
to the hospital on several occasions.  The Veteran also 
related that that his Company Commander called him into his 
office and told him that he was not required to complete 
basic training and that he was going to be put on light duty.  
The Veteran further indicated that a base orthopedic surgeon 
diagnosed him as being unfit for duty and that he 
subsequently had to appear before a medical board which 
medically discharged him from the military.  See May 2005 
Statement in Support of Claim, February 2006 Statement in 
Support of Claim, October 2008 Statement in Support of Claim, 
and October 2008 Travel Board Hearing Transcript (T.) at page 
(pg.) 4-9.)  

However, unfortunately, there is no evidence of record that 
corroborates the Veteran's contentions.  The Board 
acknowledges that the Veteran's available service personnel 
records, including his DD Form 214, show that he was 
discharged as a result of a physical disability that existed 
prior to service.  However, there is no evidence that such 
physical disability was that of a left shoulder condition, or 
that any pre-existing left shoulder disability underwent 
chronic aggravation in service.  Further, the Board will not 
and cannot speculate that such document was referring to a 
left shoulder disability.  The Board recognizes that the 
Veteran's service treatment records have been reported to be 
unavailable.  However, the Veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that he injured his left shoulder in service, but the record 
does not show that the Veteran has submitted any such 
corroborating evidence.  Additionally, because the Veteran 
has not contended that his left shoulder disability occurred 
during combat, the relaxed burden regarding an in-service 
incurrence of any injury is not applicable, and the Veteran's 
statements, alone, regarding the injury to his left shoulder 
is not sufficient.  

Moreover, no competent clinical evidence of record 
establishes that the Veteran's current left shoulder 
disability, initially demonstrated by the record years after 
service, is etiologically related to any incident of service.  
The Board acknowledges that in a May 2005 letter, Dr. J. L., 
a private treating physician, stated that the Veteran 
underwent surgical treatment for dislocation while in the 
service in 1964 and that his glenohumeral shoulder arthritis 
is "directly related to his prior injury and surgery."  
Likewise, in a September 2005 private outpatient treatment 
record, Dr. J. L.'s impression was that the Veteran's 
glenohumeral arthritis was due to prior dislocations and 
surgical repair.  However, the Board notes that such 
opinions/statements are based on an inaccurate factual 
premise.  Indeed, as noted above, the record does not show 
that the Veteran dislocated or otherwise injured his left 
shoulder and/or underwent surgical treatment for such while 
in service between 1957 and 1958.  Rather, the first evidence 
of dislocation and/or surgical repair of the Veteran's left 
shoulder was in 1962, which was four years after his 
separation from service.  Therefore the Board finds that the 
May 2005 and September 2005 opinions/statements of Dr. J. L. 
are not competent, probative medical evidence   See, Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion 
based on an inaccurate factual premise is not probative); See 
also Miller v. West, 11 Vet. App. 345, 348 (1998)(a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record).  

Therefore, in the absence of any competent medical evidence 
that the Veteran's current left shoulder disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of a left 
shoulder disability in 1962, years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current left shoulder disability is related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he has 
experienced left shoulder dislocations in service and left 
shoulder pain since service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board again notes that the record is devoid 
of objective evidence of left shoulder disability until 1962, 
years after service.  As such, the Board finds that any 
assertions by the Veteran as to continuity of symptomatology 
of left shoulder disability since service to be less than 
credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's left shoulder 
disability is related to any incident of service and in the 
absence of demonstration of continuity of symptomatology of 
his left shoulder disability since service, the Board finds 
that the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  
As a result, the Board finds that the Veteran is not entitled 
to a grant of service connection on a nonpresumptive direct-
incurrence basis for his current left shoulder disability.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left shoulder disability and the 
claim must be denied.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


